
	

114 HRES 213 IH: Condemning the April 2015 terrorist attack at the Garissa University College in Garissa, Kenya, and reaffirming the United States support for the people and Government of Kenya, and for other purposes.
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 213
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2015
			Ms. Bass (for herself, Ms. Wilson of Florida, Mr. Clay, Mr. Rush, Mr. Meeks, Ms. Norton, Ms. Lee, Mr. Engel, Mr. Grijalva, Ms. Brown of Florida, Mr. Deutch, Mr. Lowenthal, Ms. Frankel of Florida, Mr. Smith of New Jersey, Mr. Rangel, Ms. Pingree, Mr. Butterfield, Ms. Edwards, Ms. Maxine Waters of California, Ms. Moore, Mr. Cleaver, Mr. Hastings, Mr. Payne, Mr. Marino, Mr. Veasey, Mr. Cicilline, Mr. Brendan F. Boyle of Pennsylvania, Mr. Grayson, and Mr. Clawson of Florida) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Condemning the April 2015 terrorist attack at the Garissa University College in Garissa, Kenya, and
			 reaffirming the United States support for the people and Government of
			 Kenya, and for other purposes.
	
	
 Whereas, on April 2, 2015, armed terrorists attacked the Garissa University College in Garissa, Kenya, taking hundreds of students hostage, killing at least 147 people, many of whom were specifically targeted for being non-Muslim, and injuring more than 100 others during an almost 12-hour siege;
 Whereas the attack was the deadliest terrorist incident in Kenya since the 1998 bombing of the United States embassy by al Qaeda, and the deadliest attack by al Shabaab since its 2013 attack on the Westgate Mall;
 Whereas al Shabaab, a Somali Islamist extremist group with ties to al Qaeda, has claimed responsibility for the attack, declaring that it was in retaliation for the Government of Kenya’s participation in the African Union Mission in Somalia (AMISOM);
 Whereas al Shabaab was designated a Foreign Terrorist Organization by the United States Government in 2008 and a Specially Designated Global Terrorist entity by the United States Government in 2012;
 Whereas several of the attackers were killed, and others connected to the attack were arrested, and the investigation to identify the architect(s) of the attack and efforts to bring them to justice are ongoing;
 Whereas Kenya is an important ally and regional security partner, playing a vital role in breaking al Shabaab’s stranglehold on Somalia through its participation in AMISOM;
 Whereas the Republic of Kenya and the United States have a strong and enduring partnership based on a shared commitment to promote peace and prosperity in East Africa and around the world; and
 Whereas Kenya is a culturally rich and ethnically diverse country: Now, therefore, be it  That the House of Representatives—
 (1)condemns, in the strongest possible terms, the heinous atrocities and terrorist attack that occurred at Garissa University College in Garissa, Kenya, on April 2, 2015;
 (2)offers its condolences to the families, friends, and loved ones of those who were killed in the attack and expresses its hope for the recovery of the wounded;
 (3)recognizes the many heroic and selfless acts by Kenyan citizens, first responders, and the Kenya Red Cross to rescue those caught in the Garissa University College attack;
 (4)condemns al Shabaab’s apparent effort to foment divisions among the Kenyan people along religious lines;
 (5)reaffirms United States support for the efforts of the Government and people of Kenya to combat terrorism, counter extremism, promote tolerance, and bring all the perpetrators of the Garissa University College attack to justice;
 (6)commends the Government of Kenya’s continued participation in the African Union Mission in Somalia; (7)urges Kenya to maintain its commitment to protecting Somali refugees who are fleeing the horrors of al Shabaab; and
 (8)recognizes Kenya as an important regional ally and partner of the United States.  